Order, Supreme Court, New York County (Stanley L. Sklar, J;), entered March 16, 2006, which granted defendant’s motion to set aside a jury verdict to the extent of directing a new trial on the issue of damages sustained by the infant plaintiff as a result of an improper circumcision, unless plaintiffs stipulated to a reduction of the verdict from $500,000 to $150,000 for past pain and suffering and from $1 million to $225,000 for future pain and suffering, unanimously modified, on the facts, the conditional award for future pain and suffering increased to $500,000, and otherwise affirmed, without costs.
The trial court properly found that the award for this injury materially deviated from reasonable compensation (see CPLR 5501 [c]). However, its conditional reduction for future pain and suffering was excessive to the extent indicated (English v Fischman, 266 AD2d 6 [1999], lv denied 94 NY2d 760 [2000]). Concur—Andrias, J.P, Saxe, Williams, Gonzalez and Kavanagh, JJ.